 


109 HR 5034 IH: To redesignate the White Rocks National Recreation Area in the State of Vermont as the 
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5034 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Sanders introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To redesignate the White Rocks National Recreation Area in the State of Vermont as the Robert T. Stafford White Rocks National Recreation Area. 
 
 
1.Robert T. Stafford White Rocks National Recreation Area 
(a)RedesignationThe White Rocks National Recreation Area in the State of Vermont, as established by section 202 of the Vermont Wilderness Act of 1984 (16 U.S.C. 460nn–1), is redesignated as the Robert T. Stafford White Rocks National Recreation Area.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the recreation area referred to in subsection (a) shall be deemed to be a reference to the Robert T. Stafford White Rocks National Recreation Area. 
 
